Title: From George Washington to Philip John Schuyler, 15 April 1782
From: Washington, George
To: Schuyler, Philip John


                        
                            Dear Sir
                            Head Quarters Newburgh 15th April 1782
                        
                        The enclosed papers, consistg of a Copy of a Letter from Hon. Robt Morris—Copy of a Contract between the
                            Superintendt of Finance & Mr Duer for supply of the ports Northward of poughkeepsie—Extract of a Letter from Majr
                            Genl Heath respectg Magazines of salted provisions to be laid in for supply of those ports, where necessary, &
                            Letters from Mr Duer on the Subject, I have just received from the Financier, with a Request which
                            you will find contained in his Letter. 
                        Your Knowledge of those ports wch are included within the Description of Mr Duers
                            Contract is so perfect, and their relative Situation & necessary provisions so intimately known to you, that I
                            take the Liberty to submit these papers to your consideration, and to request that you will be pleased to make the
                            necessary Determination respecting the Quantities of salted provisions which shall be Kept at any of the several ports,
                            & the periods to which they shall extend—and also to agree with the Contractor & fix upon such
                            Compensation as shall be thout reasonable for the Supplies & Services wch he shall render, in Consequence of your
                            Determination, over & above the Terms of his Contract.
                        If this Business should prove too troublesome for you to undertake, will you be pleased to point out
                            & authorize some suitable person for the purpose? and your Determination and Agreement in either Case, transmitted
                            to me, will be conclusive & Bindg upon the Financier.
                        I am very sorry to give you this Trouble—but the full persuasion I have of your ardent Zeal in, &
                            Readiness to serve the common Cause, I hope will apologize for the Liberty I have taken. With Sentiments of Regard
                            & Esteem I am Dr Sir Your most humbe Servt
                        
                            Go: Washington
                        
                    